Name: Commission Regulation (EEC) No 2179/91 of 24 July 1991 re-establishing the levying of customs duties on products falling within CN code 3102 40, originating in Czechoslovakia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: political geography;  tariff policy;  chemistry;  trade policy
 Date Published: nan

 No L 202/14 Official Journal of the European Communities 25. 7. 91 COMMISSION REGULATION (EEC) No 2179/91 of 24 July 1991 re-establishing the levying of customs duties on products falling within CN code 3102 40, originating in Czechoslovakia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN code 3102 40, originating in Czechoslovakia, the individual ceiling was fixed at ECU 2 420 000 ; whereas, on 7 June 1991 , imports of these products into the Community originating in Czechoslovakia reached the ceiling in ques ­ tion after being charged thereagainst ; whereas, it is appro ­ priate to re-establish the levying of customs duties in respect of the products in question against Czechoslo ­ vakia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries ('), as modified by Regulation (EEC) No 3835/90 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of HAS ADOPTED THIS REGULATION : Article 1 As from 28 July 1991 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products originating in Czechoslovakia : Order No CN code Description 10.0407 3102 40 10 310240 90 Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilizing substances Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . 0 OJ No L 370, 31 . 12. 1990, p. 126.